J-A01026-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MELLISSA A. STECKER, MARCELINO             :   IN THE SUPERIOR COURT OF
    CARLOS CARVALHO SANTOS, MARIA              :        PENNSYLVANIA
    C. SANTOS, AND MARCELINO J.                :
    SANTOS                                     :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 1266 EDA 2020
    MERCEDES R. GOOSLEY, JOSEPH                :
    GOOSLEY, AND WILLIAM GOOSLEY               :
                                               :
                                               :
    APPEAL OF: WILLIAM GOOSLEY                 :

               Appeal from the Judgment Entered June 23, 2020
     In the Court of Common Pleas of Northampton County Civil Division at
                       No(s): No. C-48-CV-2018-02733


BEFORE:      BENDER, P.J.E., OLSON, J., and STRASSBURGER, J.*

MEMORANDUM BY OLSON, J.:                                 FILED APRIL 15, 2021

        Appellant, William Goosley, appeals from the judgment entered on June

23, 2020 following a non-jury trial regarding the sale of a residential property.1

We affirm.

        We briefly summarize the facts and procedural history of this case as

follows.    Mercedes R. Goosley was the owner of the subject residential


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 While Appellant purports to appeal from the denial of post-trial motions on
June 9, 2020, the appeal properly lies from the entry of judgment. See
Crosby v. Department of Transportation, 548 A.2d 281, 283 (Pa. Super.
1988)(“[An a]ppeal lies from the judgment entered and not the denial of
post-trial motions[.]”) We have changed the caption accordingly.
J-A01026-21



property located on Lynn Avenue in Bethlehem, Pennsylvania. Mercedes has

six adult children – Stephen, Joseph, William, Chrissy, Mitzy, and Ronald. On

October 21, 2013, Mercedes executed a notarized document giving Joseph

power of attorney. Mercedes moved into Joseph’s home in 2015 and lived

with him for two years, until she was briefly hospitalized.        Thereafter,

Mercedes moved into Gracedale, a nursing home in Northhampton County, in

June 2017.     At the time, Mercedes was 90 years old and Appellant was living

at the Lynn Avenue property.

       Thereafter, acting under the power of attorney and as agent for

Mercedes, Joseph listed the property for sale with a real estate agent. The

Santos family2 subsequently toured the property with a real estate agent.

Joseph, Ronald, and Appellant were also present. During the tour, Appellant

specifically showed the Santos family the room where he was staying. The

Santos family made a formal offer to purchase the property and Joseph, acting

as agent under Mercedes’ power of attorney, accepted. The settlement date

for the proposed transaction was originally scheduled for March 5, 2018, but

changed to March 15, 2018, to allow Appellant time to move out of the

property. In the interim, on February 27, 2018, Mercedes conveyed the deed




____________________________________________


2 Melissa A. Stecker, Marcelino Carlos Carvalho Santos, Maria C. Santos, and
Marcelino J. Santos (collectively, the Santos family). The Santos family is not
related to the Goosley family.



                                           -2-
J-A01026-21



for the subject residence to Appellant, by notarized signature, at the Gracedale

nursing home.

       On March 28, 2018, the Santos family filed a complaint in equity against

Mercedes, Joseph, and Appellant.3 On September 27, 2019, Appellant filed a

motion for summary judgment and supporting brief, arguing he was entitled

to judgment as a matter of law because Mercedes voluntarily conveyed the

deed to the subject property to Appellant before Joseph entered into an

agreement of sale with the Santos family.4 More specifically, and relevant to

the instant appeal, Appellant alleged:

       [Appellant] previously resided with his mother at her residence []
       for many years and served as caretaker for her.

       When Mercedes [] entered Gracedale Nursing Home in 2017 she
       had little, if any, funds to pay the monthly charge. Through
       Gracedale, she applied for and was approved for Long Term Care
       Medical Assistance with the Pennsylvania Department of Human
       Services, and was granted Family Caregiver Exemption, which
       would allow her to transfer her residence [] to her son[,
       Appellant,] for his care of her.

       Unbeknownst to Mercedes [], and under pressure from her other
       children, Joseph [] listed the home [] for sale in January 2018.
       The sale was not a [pre]requisite of [Mercedes] approval for Long

____________________________________________


3 Ultimately, after considering preliminary objections and the filing of two,
amended complaints, the trial court allowed two counts, breach of contract
and interference with contract, to proceed to trial. In lieu of monetary
damages, the Santos family sought an order of specific performance directing
enforcement of the agreement of sale for the subject property.

4 Defense counsel representing Appellant, Joseph, and Mercedes filed the
motion for summary judgment and supporting brief. Mercedes and Joseph,
however, are not parties to the current appeal.


                                           -3-
J-A01026-21


     Term Medical Assistance, as the house was an exempt asset to be
     transferred to the family caregiver, [Appellant].

     On or about February 5, 2018, [the Santos family] entered into a
     contract with [] Joseph [], who was purportedly acting on behalf
     of [] Mercedes [] for the purchase of the property[.] The
     agreement of sale […] simply listed the seller as “Mercedes
     Goosley CO Joseph Goosley” and is simply signed as “Joseph
     Goosley.” There is no indication or suggestion that Joseph was
     acting as apparent agent for Mercedes[.]

     In October 2013, Joseph [] purchased a Power of Attorney [form]
     online and had his mother sign it before a notary public. The
     Durable Power of Attorney […] was a “springing” power of
     attorney, meaning that it would only become operative and
     effective upon the meeting of a condition, which in this case
     required Mercedes [] to be “incapacitated or disabled so that as a
     result [she was] not able to manage [her] financial affairs in which
     case [the power of attorney] shall become effective as of the date
     of [a] written statement to be provide[d] by a physician[.]

                         *            *           *

     Mercedes [] wanted her son, [Appellant,] to live in the house and
     admitted so during a competency evaluation performed by Dr.
     Paige Van Wirt on March 7, 2018[.] Mercedes [], by her own hand,
     signed a deed transferring the house to [Appellant] on February
     27, 2018.

Brief in Support of Summary Judgment, 9/27/2019, at 2-4.

     On November 12, 2019, the trial court entered an order denying

Appellant’s motion for summary judgment, stating:

     Material issues of fact remain as to Mercedes[’] intentions
     regarding the subject property; whether Mercedes [] granted
     actual or apparent authority to Joseph [] to enter into the
     [a]greement of [s]ale regarding the subject property; whether
     [Appellant] had knowledge of the existing [a]greement of [s]ale
     at the time the deed was transferred to his name; whether
     [Appellant] exerted improper influence in obtaining the deed to
     the [s]ubject [p]roperty; and credibility determinations of the
     witnesses which can only be made by the fact finder.

Trial Court Order, 11/12/2019.

                                    -4-
J-A01026-21



       The trial court held a non-jury trial on January 28, 2020 wherein

Appellant, Joseph, Stephen, and Ronald testified.         Other trial witnesses

included the real estate agent involved with the sales agreement between

Joseph and the Santos family, the notary who was present for the deed

transfer from Mercedes to Appellant, and three members of the Santos family.

Appellant also presented the report of Dr. Paige Van Wirt, as mentioned briefly

above.

       On February 10, 2020, the trial court entered an order “wherein the

conveyance to [Appellant from Mercedes] was declared null and void and the

equitable remedy of specific performance was granted to” the Santos family.

Trial Court Opinion, 6/9/2020, at 3. Appellant filed a timely post-trial motion

on February 19, 2020. At the conclusion of a conference on March 4, 2020,

the trial court issued an order that, inter alia, recognized that Mercedes

“passed away following the trial in this matter” and directed Joseph, as

Mercedes’ named executor, to probate her will. The order further directed the

parties to file briefs regarding Appellant’s request for post-trial relief.   The

parties complied timely. On June 9, 2020, the trial court entered an opinion

and order denying Appellant’s motion for post-trial relief. On June 23, 2020,

Appellant filed a praecipe to enter judgment in favor of the Santos family.

This timely appeal resulted.5

____________________________________________


5 “[T]he proper, procedural course to pursue in perfecting an appeal from [a]
verdict is to reduce the verdict to judgment and take an appeal therefrom and



                                           -5-
J-A01026-21



       On appeal, Appellant presents the following issues for our review:

       Is [Appellant] entitled to a new trial or other post-trial relief when
       the trial court abused its discretion and/or misapplied the law by:

              a. Determining the trial court did not err[] or abuse its
                 discretion in crafting the equitable decision that the deed
                 from Mercedes [] to [Appellant] was null and void ab
                 initio.

              b. Determining that a new trial should not be granted.

              c. Determining that the [a]greement of [s]ale [between
                 Joseph and the Santos family] was a valid enforceable
                 contract that could be completed.

              d. Determining that the medical report from Dr. Paige Van
                 Wirt was not an expert report, and by failing to factor in
                 the report’s conclusions in its decision.

              e. Determining that [] witnesses Steven [] and Ronald
                 Goosley were credible.

Appellant’s Brief at 5.

       The thrust of Appellant’s claim asserts that he is entitled to a new trial.

Our standard of review is well-settled:

       Our standard of review when faced with an appeal from the trial
       court's denial of a motion for a new trial is whether the trial court
____________________________________________


not from an order denying post-trial motions.” Crosby, 548 A.2d at 283.
Moreover, a “verdict [does] not become final for purposes of appeal until
properly reduced to and entered as a formal judgment under Pa.R.C.P. 227.4.”
Crystal Lake Camps v. Alford, 923 A.2d 482, 488 (Pa. Super. 2007). Here,
judgment was entered on June 23, 2020 and because the appeal properly lies
from the entry of judgment, we have amended the caption accordingly.
Appellant filed a notice of appeal on June 23, 2020. On June 26, 2020, the
trial court directed Appellant to file a concise statement of errors complained
of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied timely on July
16, 2020. On July 29, 2020, the trial court filed an opinion pursuant to
Pa.R.A.P. 1925(a) that relied upon its earlier decision issued on June 9, 2020.

                                           -6-
J-A01026-21


      clearly and palpably committed an error of law that controlled the
      outcome of the case or constituted an abuse of discretion. In
      examining the evidence in the light most favorable to the verdict
      winner, to reverse the trial court, we must conclude that the
      verdict would change if another trial were granted. Further, if the
      basis of the request for a new trial is the trial court's rulings on
      evidence, then such rulings must be shown to have been not only
      erroneous but also harmful to the complaining parties.
      Evidentiary rulings which did not affect the verdict will not provide
      a basis for disturbing the [factfinder’s] judgment.

      Moreover, the admission or exclusion of evidence is within the
      sound discretion of the trial court. In reviewing a challenge to the
      admissibility of evidence, we will only reverse a ruling by the trial
      court upon a showing that it abused its discretion or committed
      an error of law.

Schuenemann v. Dreemz, LLC, 34 A.3d 94, 98–99 (Pa. Super. 2011)

(internal citation, original brackets, and ellipsis omitted).

      Furthermore, we recognize:

      Our review in a non-jury case is limited to whether the findings of
      the trial court are supported by competent evidence and whether
      the trial court committed error in the application of law. We must
      grant the court's findings of fact the same weight and effect as
      the verdict of a jury and, accordingly, may disturb the non-jury
      verdict only if the court's findings are unsupported by competent
      evidence or the court committed legal error that affected the
      outcome of the trial.

      It is not the role of an appellate court to pass on the credibility of
      witnesses; hence we will not substitute our judgment for that of
      the factfinder. Thus, the test we apply is not whether we would
      have reached the same result on the evidence presented, but
      rather, after due consideration of the evidence which the trial
      court found credible, whether the trial court could have reasonably
      reached its conclusion.

Wolf v. Santiago, 230 A.3d 394, 399–400 (Pa. Super. 2020) (internal

brackets omitted).


                                       -7-
J-A01026-21



      For clarity and ease of discussion, we will address the issues in a

different order than presented by Appellant. We first address an evidentiary

claim, Appellant’s issue (d) as presented above. Appellant contends that the

trial court committed an error of law or abused its discretion in determining

that the medical report from Dr. Paige Van Wirt was not an expert report and

by failing to consider the report’s conclusions in rendering its decision.

Appellant’s Brief at 27-29.

      At trial, counsel and the trial court discussed whether the report written

by Dr. Van Wirt (dated March 7, 2018 and based upon an examination of

Mercedes while she resided at Gracedale nursing home) qualified as an expert

report.   N.T., 1/28/2020, at 91-94. In her report, Dr. Van Wirt opined that

Mercedes “had the capacity to address the decision about what she wants

done with the house,” however, because Dr. Van Wirt did not state that her

opinions were formed within a reasonable degree of medical certainty, the

trial court ruled that it would “not [] accept [them] as [] expert opinion[s].”

Id. at 94.   Appellant did not object.   Id.   Moreover, Appellant agreed to

“submit [the report] as evidence and let the factfinder [] make any inferences

from the report.” Id.

      It is settled that the failure to make a contemporaneous objection

waives an issue on appeal. See Parr v. Ford Motor Co., 109 A.3d 692, 709

(Pa. Super. 2014). Further, even if Appellant did raise a contemporaneous

objection, his failure to cite to that objection renders his claim unreviewable

on appeal. See Pa.R.A.P. 2119(e); Pa.R.A.P. 2117(c) (where an issue is not

                                     -8-
J-A01026-21



reviewable unless raised or preserved below, an appellate brief must set forth

specific references to the places in the record where the question was timely

and properly raised below so as to preserve the issue on appeal). Appellant

failed to provide this Court with a citation to the record showing he lodged an

objection contemporaneous to the trial court’s determination that the report

did not qualify as an expert report. We therefore find that Appellant waived

his current contention regarding Dr. Van Wirt’s report.

      Next, we address Appellant’s claim that the trial court erred by finding

the trial testimony of Steven and Ronald credible. See Appellant’s Brief at

29-30. Appellant contends “the obvious bias and animosity of Steven and

Ronald [] should not have been ignored by the [trial court] in making [its]

decision on credibility.” Id. at 29. He claims “[b]oth brothers stood to lose

by allowing [Appellant] to have the house.” Id. at 29-30. Appellant, however,

does not cite any legal authority to support this allegation and we find it

waived. We have stated:

      The argument portion of an appellate brief must include a
      pertinent discussion of the particular point raised along with
      discussion and citation of pertinent authorities. This Court will not
      consider the merits of an argument which fails to cite relevant
      case [law] or statutory authority. Failure to cite relevant legal
      authority constitutes waiver of the claim on appeal.

      [When an appellant] fail[s] to cite any legal authority to support
      [his] single-paragraph argument [such] failure [] waives the issue
      for purposes of review. See Pa.R.A.P. 2101 [and] 2119(a).

In re Est. of Whitley, 50 A.3d 203, 209–210 (Pa. Super. 2012) (internal

case citations omitted).


                                      -9-
J-A01026-21



       Even if Appellant did not waive this issue, we have previously

determined:

       The credibility of witnesses is an issue to be determined by the
       trier of fact. On appeal, this Court will not revisit the trial court's
       determinations regarding the credibility of the [witnesses].

Garwood v. Ameriprise Fin., Inc., 240 A.3d 945, 948 (Pa. Super. 2020),

citing Stephan v. Waldron Elec. Heating & Cooling LLC, 100 A.3d 660,

667 (Pa. Super. 2014).         For all of the foregoing reasons, Appellant is not

entitled to relief on his credibility claim.

       Appellant’s remaining three issues are inter-related and we will examine

them together. Appellant generally contends that “[t]he decision to grant [the

Santos family] specific performance and declare the deed [from Mercedes to

Appellant] null and void ab initio was against the weight of the evidence

presented at the time of trial and constituted an error of law or abuse of

discretion.”    Appellant’s Brief at 13.       He claims the trial court erred by

determining he interfered with contractual relations, arguing he “was justified

in any actions he took to protect his equitable interest in the property” because

of his status as caregiver.6 Id. at 13; see also id. at 20-21. Additionally,

____________________________________________


6 Appellant claims that 55 Pa. Code § 178.104(e)(ii) and (iv), which he refers
to as the “caregiver exemption,” “gave him the right to receive the house from
[] Mercedes, without penalizing her eligibility for medical assistance to cover
her long term care at Gracedale Nursing home.” Appellant’s Brief at 16-17.
The pertinent subsections of Section 178.104(e) provide for the transfer of
property to:




                                          - 10 -
J-A01026-21



Appellant asserts that there was no evidence that he “had actual knowledge

of the existence of the agreement of sale, nor evidence of the prospective

contractual relations between” the Santos family and Mercedes. Id. at 20.
____________________________________________


       (ii) The individual's child who is under 21 years of age, or blind or
       permanently and totally disabled as determined under § 140.81
       (relating to deductions from earned income), or is blind or
       disabled based on SSI criteria as specified in 42 U.S.C.A.
       § 1382c(a)(3).

                               *               *     *

       (iv) A son or daughter of the individual, other than a child
       described in subparagraph (ii), who resided in the individual's
       home for at least 2 years immediately before the date the
       individual became an institutionalized individual and who provided
       care to the individual which permitted the individual to reside at
       home rather than in an institution or facility.

55 Pa. Code § 178.104(e)(ii) and (iv).

In support of this aspect of this claim, Appellant argues that his “right to have
the property transferred under the caregiver exemption was confirmed by the
Department of Human Services, Estate Recovery Unit after trial.” Appellant’s
Brief at 17 (emphasis added). Appellant attached a copy of “a letter
confirming that [Appellant] qualified for the caregiver exemption” to the
reproduced record for our consideration. For the reasons that follow, however,
we may not consider this evidence.

       It is black letter law in this jurisdiction that an appellate court
       cannot consider anything which is not part of the record in this
       case.

       Under our Rules of Appellate Procedure, those documents which
       are not part of the ‘official record’ forwarded to this Court are
       considered to be non-existent.... And, these deficiencies may not
       be remedied by inclusion in a brief in the form of a reproduced
       record. It is well settled that an appellate court may consider only
       those facts which have been duly certified in the record on appeal.

Bennyhoff v. Pappert, 790 A.2d 313, 318 (Pa. Super. 2001) (internal
citations omitted).

                                          - 11 -
J-A01026-21



Appellant argues he was only aware that the Santos family “toured the house”

and that Joseph “told him he would need to leave at some point.” Id. Finally,

Appellant argues that the trial court erred by determining that the agreement

of sale was a valid and enforceable contract. Id. at 22-27. He claims that

Joseph lacked authority, actual or apparent, under the power of attorney in

effect because:   (1) there was no indication on the sales agreement that

Joseph was acting as Mercedes’ agent; (2) the power of attorney only became

effective upon a physician’s written determination that Mercedes had become

incapacitated or disabled, which did not occur; (3) the real estate agent, acting

as dual agent for both Joseph and the Santos family, failed to verify and/or

provide written acknowledgment of Joseph’s power of attorney prior to listing

the house and entering the agreement of sale; (4) “title to the property could

never have been transferred to the [Santos family] by Joseph[], as the title

insurance company would not have been able to issue title insurance.” Id. at

23-27. Distilling these arguments, Appellant essentially contends that Joseph

lacked the authority to enter into the sales agreement on behalf of Mercedes

and that Appellant could not have intentionally interfered because he did not

know about the sale and was only protecting his legal interest in the property

under the caregiver exemption.

      We have previously determined:

      Agency is a relationship whereby the principal manifests assent
      that another person (the agent) will act on the principal's behalf
      subject to the principal's control, and the agent agrees to do so.
      An agency relationship may be created by any of the following:
      (1) express authority, (2) implied authority, (3) apparent

                                     - 12 -
J-A01026-21


     authority, and/or (4) authority by estoppel. Agency cannot be
     inferred from mere relationships or family ties, and we do not
     assume agency merely because one person acts on behalf of
     another. Rather, we look to facts to determine whether the
     principal expressly or impliedly intended to create an agency
     relationship.  To that end, family ties may be relevant when
     considered with other factors evincing agency. Finally, the party
     asserting the agency relationship bears the burden of proving it
     by a preponderance of the evidence.

                          *           *          *

     Apparent agency exists where the principal, by word or conduct,
     causes people with whom the alleged agent deals to believe that
     the principal has granted the agent authority to act. An agent
     cannot simply by his own words, invest himself with apparent
     authority. Such authority emanates from the action of the
     principal and not the agent.

Wisler v. Manor Care of Lancaster PA, LLC, 124 A.3d 317, 323-324 (Pa.

Super. 2015) (internal citations and quotations omitted).

     In this case, the trial court concluded:

     Here, Mercedes executed a power of attorney on October 21,
     2013. Mercedes was the principal, Joseph was her agent, and
     Ronald was successor agent. Joseph believed that the power of
     attorney gave him the immediate and unencumbered power to act
     on behalf of Mercedes.

     Consistent with the apparent authority which Joseph had as the
     agent for Mercedes, [the trial] court concluded that Joseph was
     not fully aware that the power of attorney was a “springing” power
     of attorney. Joseph testified that he obtained [a] power of
     attorney form from the internet to save money. The power of
     attorney had boilerplate or form language that contained a
     condition precedent that Joseph would become the agent only
     after Mercedes would be declared incompetent by a physician. []
     Joseph expressed not even knowing that [this provision] was in
     this power of attorney.

     Based on Joseph’s testimony that he held himself out as an agent
     and routinely conducted affairs on Mercedes’ behalf, [the trial
     court] found Joseph’s testimony credible. It was reasonable[,

                                    - 13 -
J-A01026-21


      according to the trial court,] to conclude that Joseph and Mercedes
      believed that Joseph had the power to act as an agent on her
      behalf without the condition precedent of Mercedes being declared
      incompetent. Joseph testified to this belief at trial. Again, Joseph
      credibly testified that he acted and held himself out as his
      mother’s agent on numerous occasions since 2013. Generally, an
      express authority is to be strictly construed. However, the instant
      matter involves the unique situation where the principal and the
      agent intended to enter into a general power of attorney, rather
      than a springing power of attorney. Based on those intentions,
      Joseph engaged in the ordinary course of activity as an agent
      under a general power of attorney. In other words, Joseph[]
      believed he had th[e authority to convey the property] under the
      concept of apparent authority.          Joseph’s actions for years
      established a pattern and practice that would be considered
      reasonable for a third party to rely upon. Further, there was no
      evidence that Mercedes restricted his agency in any way. This
      intent was further proven by testimony that after learning there
      was a condition precedent in the 2013 power of attorney,
      Mercedes and Joseph executed a general power of attorney
      without any conditions precedent so that Joseph could continue
      to act as an agent.

Trial Court Opinion, 6/9/2020, at 25-26 (case and record citations and some

quotations omitted; emphasis in original).

      We concur with the trial court as the record supports its assessment.

Initially, however, we note that Joseph’s subjective belief that he was acting

as Mercedes’ agent is irrelevant. However, the evidence herein supports the

trial court’s determination that Mercedes granted Joseph authority to act as

her agent. Mercedes was in living in Joseph’s care for the two years prior to

moving into Gracedale nursing home and Joseph handled her financial affairs

throughout that period and until the time of trial.       Stephen and Ronald

confirmed these facts. Id. at 4-6, citing N.T., 1/28/2020, at 16-17 and 57.

Joseph acted as Mercedes’ agent beginning in 2013, when the power of


                                     - 14 -
J-A01026-21



attorney was executed. Id. at 6.         There was no evidence to suggest that

Mercedes objected to Joseph acting on her behalf. Moreover, Mercedes’ intent

to appoint Joseph as her agent, without conditioning the appointment upon a

finding of disability or incapacity, is buttressed by the subsequent execution

of a general power of attorney giving Joseph authority to act as her agent

without those conditions. Taken together, despite the springing provision in

the 2013 power of attorney requiring a finding of disability or incapacity, it is

clear that Mercedes intended that Joseph act as her agent.             As such,

Appellant’s claim that the trial court erred by finding Joseph was acting under

apparent authority lacks merit.

      Finally, we turn to Appellant’s contention that the trial court erred by

finding he intentionally interfered with the sales agreement. This Court has

stated:

      The requisite elements of a cause of action for interference with
      prospective contractual relations are as follows:

          (1) a prospective contractual relationship;

          (2) the purpose or intent to harm the plaintiff by preventing
          the relation from occurring;

          (3) the absence of privilege or justification on the part of
          the defendant; and

          (4) the occasioning of actual damage resulting from the
          defendant's conduct.

      Further, as this Court has held:

          the third element of the tort requires a showing that
          defendant's actions were not privileged. Thus, in order to
          succeed in a cause of action for tortious interference with a
          contract, a plaintiff must prove not only that a defendant

                                     - 15 -
J-A01026-21


        acted intentionally to harm the plaintiff, but also that those
        actions were improper. In determining whether a
        defendant's actions were improper, the trial court must take
        into account the factors listed in Restatement (Second) of
        Torts Section 767.

     Section 767 of the Second Restatement, entitled “Factors in
     Determining Whether Interference is Improper,” declares []
     consideration is given to the following factors:

        (a) the nature of the actor's conduct,

        (b) the actor's motive,

        (c) the interests of the other with which the actor's conduct
        interferes,

        (d) the interests sought to be advanced by the actor,

        (e) the social interests in protecting the freedom of action
        of the actor and the contractual interests of the other,

        (f) the proximity or remoteness of the actor's conduct to the
        interference and

        (g) the relations between the parties.

     Restatement (Second) of Torts § 767.

Salsgiver Commc'ns, Inc. v. Consol. Commc'ns Holdings, Inc., 150 A.3d

957, 964–966 (Pa. Super. 2016) (internal case citations and original brackets

omitted).

     In this case, as set forth above, Appellant contends that he did not know

about the existence of a contractual, or prospective contractual, relationship

between the Santos family and Joseph and that he was otherwise protecting

his legal interest under the caregiver exemption under 55 Pa. Code

§ 178.104(e)(ii) and (iv). We examine each contention in turn.




                                    - 16 -
J-A01026-21



      First, upon review of the record, Appellant admitted that he knew the

property was for sale, that he was present when the Santos family toured it,

that the tour occurred before Mercedes transferred the deed to him, and that

Joseph subsequently told him he would have to move out. See Trial Court

Opinion, 6/9/2020, at 12-14; N.T., 1/28/2020, at 45-46 and 134-142.

Moreover, the trial court noted that Appellant “arranged for the preparation of

the deed without informing his siblings, and only informed one sibling after

the deed” was executed. Trial Court Opinion, 6/9/2020, at 14. The trial court

further recognized that Appellant’s actions were “not coincidental” where the

deed from Mercedes to Appellant was executed “after the execution of the

agreement of sale [between Joseph and the Santos family], and prior to any

final closing”    Id. at 28-29.     The trial court ultimately concluded that

Appellant’s actions “were purposeful in preventing the [Santos family] from

pursing settlement in accordance with the settlement agreement [and] were

surreptitious and done in a fraudulent manner[.]” Id. at 29.             Thus, the trial

court also considered the requisite factors in determining whether the

interference     was   improper   pursuant     to   Section   767   of    the   Second

Restatement, including Appellant’s conduct, motive, interests sought to be

advanced, timing of the interference, and the relations between the parties.

We discern no error. Appellant’s claim that he did not know about the sale is

belied by the record.

      Moreover, regarding the caregiver exception, the trial court determined

that “Mercedes and [Appellant] did not live together for three years prior to

                                      - 17 -
J-A01026-21



her entering the county nursing home.” Id. at 29. The trial court ultimately

concluded that Appellant testified that “he had nowhere else to live” and “that

this was the primary motivation for his interference with the contract in

question.” Id. We will not disturb the trial court’s credibility determinations.

Moreover, as previously mentioned, 55 Pa. Code § 178.104(e)(iv) provides

for the transfer of property to an individual’s son, under the caregiver

exception, if he “resided in the individual's home for at least 2 years

immediately before the date the individual became an institutionalized

individual and who provided care to the individual which permitted the

individual to reside at home rather than in an institution or facility.” (emphasis

added). Here, the record reflects that although Appellant may have resided

at   the   subject   residence   for   the   two   years   before   Mercedes   was

institutionalized, he was not simultaneously providing for her care during that

time period in order to allow her to stay in the home. Instead, Joseph provided

care to Mercedes which permitted her to reside at Joseph’s residence.           As

such, we reject Appellant’s contention that he was justified for interfering with

the sales agreement. Accordingly, for all the foregoing reasons, Appellant is

not entitled to relief.

      Judgment affirmed.

      Judge Strassburger did not participate in the consideration or decision

of this case.




                                       - 18 -
J-A01026-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/2021




                          - 19 -